— In a medical *514malpractice action, the defendant Marvin Hans appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Meade, J.), dated October 1, 1984, as failed to direct the plaintiff to furnish certain documents sought by him as a condition to the case remaining on the calendar. The defendant Hans’s appeal from an order of the same court dated April 12, 1985 was dismissed by order of this court dated October 18, 1985.
Order dated October 1, 1984, modified, by adding thereto the following provision: “The plaintiff is further directed to furnish to the defendant Marvin Hans, M.D.: (1) a copy of a letter written by the codefendant Sidney Chen, M.D., as testified to by the plaintiff at his pretrial deposition on August 9, 1983, and (2) an authorization to review the pathology slides relating to the treatment rendered the plaintiff’s decedent at the codefendant Long Island Jewish Hospital”. As so modified, order affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, we find that the appellant is entitled to have the plaintiff furnish to him (1) a copy of the letter written by the codefendant Sidney Chen, M.D., as testified to by the plaintiff at his pretrial deposition on August 9, 1983, and (2) an authorization to review the pathology slides relating to the treatment rendered to the plaintiffs decedent at the codefendant Long Island Jewish Hospital.
We have considered the appellant’s other contentions and find them to be without merit. Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.